DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/29/2019 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connection mechanism” introduced in independent claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes (US 1,434,914).
Rhodes discloses (see Figs. 1-8) a scraper device comprising the following claim limitations:
(claim 10) an elongate rigid body (18, Fig. 1) extending between a proximal end (at handle 22, Fig. 1) and a distal end (at end 17, Fig. 1), the proximal end including a handle (22, Fig. 1) adapted to (i.e. capable of) be gripped by a hand of a user (as shown in Fig. 1, handle 22 specifically adapted for user gripping); a head (2/5, Fig. 1) located at the distal end (as shown in Fig. 1) and having a face that is concave in form (i.e. proximal-facing face of backing 5 expressly shown in Fig. 1); a blade of thin form (4, Fig. 1) having a distal side with a cutting edge thereon (as shown in Fig. 1 at scraping/working edge) and 
(claim 11) wherein the connection mechanism comprises a hole (6, Fig. 6) in the head (2/5) and a stud (3) in the blade (4), wherein the hole (6) is sized and shaped to removably cooperate with the stud (3) to facilitate connection and removal of the blade (4) to the head (2/5) (as expressly shown in Figs. 1-2 and 4-6; threaded stud 3 passes within blade 4 and removably connected to nut 7 to releasably clamp blade 4 to head 2/5);
(claim 12) wherein the head (2/5) further comprises a protrusion (13/15/16, Fig. 1) located along at least a portion of a proximal edge of the head (2/5) (as expressly shown in Figs. 1-2 and 5-6);
(claim 13) wherein the protrusion (13/15/16, Fig. 1) has a height that is at least substantially equivalent to the thickness of the blade (4) (as expressly shown in Fig. 1, protrusion structures 13/15/16 are “at least” substantially equivalent to the thickness (i.e. much greater than) of blade 4); and
(claim 18) further comprising a relief opening in the blade (4) to facilitate flexing of the blade (4) (as shown best in Figs. 1-2 and 4-6; see p. 1, lines 84-94blade 4 comprises openings for threaded pin 3 to pass therethrough).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes as applied to claim 10 above, and further in view of Seaholm (US 1,754,650).
Rhodes, as applied above, discloses a scraper device comprising all the limitations of the claims except for first and second clips on opposing lateral sides of the blade and extending below the blade and two fins on the head configured to releasably engage the clips (i.e. a clip and fin connection mechanism).  However, Seaholm 
Regarding claims 16 and 17, Rhodes in view of Seaholm teaches the claimed invention except for the clips being on the blade and the fins being on the head.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device of Rhodes in view of Seaholm with the clips on the blade and the fins on the head, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (i.e. mere reversal of the male/fins and female/clips involves only routine skill in the art).  In re Einstein, 8 USPQ 167.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14-15 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,499,945 in view of Bell (US 4,768,254).  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires a body extending between proximal and distal ends with the proximal end including a handle and the distal end having a head that includes a connection mechanism that may include a pin and hole, a blade having a distal cutting edge wherein the blade further include portions of the connection mechanism that may include a slot and a stud configured to engage the pin and hole, and steps including identifying a scraper, attaching blade, and scraping a bodily structure.  Bell teaches a similar scraper device and method, and more particularly expressly teaches that it is known that planar blades (4c, Fig. 1c) and blades having a lengthwise curvature (4d, Fig. 1d) are elements that are functional equivalents for providing a scraper device or method having a distal cutting edge.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted a blade having a lengthwise curvature .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Warner (US 2,238,957) teaching a curved bladed scraper; Carroll (US 2,285,567) teaching a curved bladed scraper retained by clips; and Stimach (US 8,832,898) teaching a curved bladed scraper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771